Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 1 of 14 PageID #: 891




                        Exhibit 3
 Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 2 of 14 PageID #: 892




  I. Terms & Conditions
  Last Updated: May 18, 2018

  ResMan, LLC, is the owner and provider of a residential property management
  software as a service application known as ResMan® (“ResMan“). Company
  operates a website at www.myresman.com and offers access to ResMan
  pursuant to a subscription service (collectively, the “Subscription“).

  Reference is hereby made to that ResMan Master Services Agreement (the
  “Agreement“) made and entered into by and between Company and Customer.
  All terms not otherwise defined herein, shall have the meaning more particularly
  set forth in the Agreement.

  Please read the following Terms and Conditions carefully before using the
  website or the Subscription. This Terms and Conditions sets forth the terms and
  conditions that apply to the use of the website and Subscription by You (defined
  below).

1. Applicability & Acceptance of these Terms and
   Conditions.
  By viewing, using, accessing, browsing, or submitting any content or material on
  the Subscription, you agree to these Terms and Conditions as a binding legal
  agreement between you and Company, without limitation or qualification. The
  terms “Customer”, “You”, “you” or “Your” shall refer to any person or entity who
  views, uses, accesses, browses or submits any content or material to the
  Subscription.If you do not agree to these Terms and Conditions, then you may
  not use the Subscription. Company reserves the right to modify these Terms and
  Conditions at any time without prior notice.

  You agree that each visit you make to the Subscription shall be subject to the
  then-current Terms and Conditions, and continued use of the Subscription now
  or following modifications in these Terms and Conditions confirms that you have
  read, accepted, and agreed to be bound by such modifications.
2. Changes in Terms and Conditions.
  Company reserves the right, in its sole discretion, to change or discontinue any
  aspect or feature of the Subscription with or without notice and/or the services
  offered on or through the Subscription (or any part thereof), including but not
  limited to the Subscription’s features, look, feel, and functional elements and
  Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 3 of 14 PageID #: 893




   related services, content, hours of availability, and/or modifications regarding our
   order process.

   Company also reserves the right to change or modify the terms and conditions
   applicable to your use of the Subscription, or any part thereof, or to impose new
   conditions, including, but not limited to, adding fees and charges for use at any
   time. Such changes, modifications, additions or deletions shall be effective
   immediately upon notice thereof, which may be given by any means including,
   but not limited to, posting on the Subscription, or by electronic or conventional
   mail, or other means by which you obtain notice thereof. Any use of the
   Subscription by You subsequent to such notice shall be deemed to constitute
   acceptance by you of such changes, modifications or additions.
3. The Subscription.
A. Access. During the Original Term and/or Extended Term (collectively, the
   “Term“), Company shall provide you access to use the Subscription pursuant to
   the terms more particularly described in the Agreement and the Terms and
   Conditions.
B. Limits; Unit Count. Limits may apply to the number of units, data storage, e-
   mails and SMS messages per month. Any limits will be specified in your Order
   Form. Company reserves the right to audit the number of Customer units
   accessing the Subscription and shall invoice Customer for the actual number of
   units identified within the ResMan system.
C. Modifications. We reserve the right to modify the Subscription from time to time,
   including by adding or deleting features and functions, in an effort to improve
   your experience. But we will not make changes to the Subscription that materially
   reduce the functionality of the Subscription provided to you during the Term. We
   might provide some or all elements of the Subscription through third party service
   providers.
D. Permitted Use.Company may access Your data for the purpose of providing
   services related to the Subscription, including proper function of the software,
   responding to your service requests made to product Support, and the on-going
   maintenance and enhancement of ResMan. The Company may not directly
   expose, market, or sell any Your data. Company may include Your data in
   aggregation operations for the purposes of system maintenance, market
   research, and product development. Aggregated data is metadata (data about
   data) derived from multiple constituent data sources. The meta data developed
   by Company is the sole and exclusive property of the Company and may be
   incorporated into products and services at its sole discretion.
E. Your subscription grants you access to use certain ResMan-certified Third-Party
   Vendors and available software integrations between the Third-Party Vendor
   software and ResMan software. Use of Third-Party Vendors and associated
      Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 4 of 14 PageID #: 894




      integrations is at your discretion. Any such use of Third-Party Vendors and
      integrations, and any terms, conditions, warranties or representations made by
      Third-Party Vendors are soley between you and the applicable Third-
      Party. ResMan has no liability, oblication or responsibility for any such terms,
      conditions, warranties or representations and expressly denies any claims,
      warranties or commitments regarding Third-Party Vendors, their integrations and
      system performance.
  4. ResMan Subscription Level Agreement (SLA).
  A. ResMan Uptime Commitment.

i.    Subject to the terms of this SLA, ResMan will have a 99.9% Availability each
      calendar month (the “Uptime Commitment). The availability of ResMan for a
      given month will be calculated according to the following formula (referred to
      herein as the “Availability). Where:
     Total qualifying minutes in the month = TQM = Number of days*12*60
     Total minutes in month unavailable between 7am and 7pm Central Time= TMU
     and: Availability = (TQM-TMU)/TQM.
ii.   For purposes of this calculation, ResMan will be deemed to be unavailable to the
      extent the applicable ResMan will not accept connections. ResMan will not be
      deemed Unavailable for any downtime or outages excluded from such calculation
      by reason of the exceptions set forth below in this SLA. Company’s records and
      data will be the sole basis for all SLA calculations and determinations.
  B. Maintenance and Other Exceptions.

i.    ResMan will not be considered to be Unavailable for any outage that results from
      any maintenance performed by Company (i) of which You is notified at least 24
      hours in advance; (ii) during Your implementation period; (iii) during Company’s
      then-current standard maintenance windows (collectively, the “Scheduled
      Maintenance“); or (iv) as a result of Your request outside of the normally
      scheduled maintenance.
ii.   ResMan will not be considered Unavailable for any outage due to (i) Your Data or
      application programming, acts or omissions of You or its agents, failures of
      equipment or facilities provided by You, network unavailability or bandwidth
      limitations outside of the ResMan network; (ii) issues arising from bugs or other
      problems in the software, firmware or hardware of Company’s partners; or (iii)
      force majeure events. The configuration being provided under this SLA is based
      on assumptions made by You and based on information provided by You. As a
      result, Company will not be responsible, under this SLA or otherwise, for any
      outages or performance issues caused by inaccuracies in these assumptions,
      including equipment and software failures or performance problems caused by
      traffic volume or the number of concurrent user sessions.
     Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 5 of 14 PageID #: 895




 C. Configuration Changes; You Supported Software.

i.   This SLA is based on a standard configuration of the SaaS Subscriptions to
     provide the performance level contemplated by the Uptime Commitment in this
     SLA. If Company notifies You that it has determined that Your configuration is not
     suited to provide this level of performance, this SLA will be suspended until You
     and Company agree upon and implement a new or modified configuration
     designed to provide this level of performance.
 D. SLA Remedies.

     You will have the rights set forth below relating to Company’s provision of the
     SaaS Subscriptions. This SLA provides Your sole and exclusive remedy for
     Company’s failure to provide the SaaS Subscriptions or meet the Uptime
     Commitment. All standards and commitments are subject to the limitations and
     exclusions set forth herein.

     If the Availability of ResMan Subscriptions for a given month is less than the
     applicable Uptime Commitment, You may receive a prorated service credit for
     the affected SaaS Subscriptions for such month lower than 99.9%.

     In the event You is not current in its payment obligations when an outage occurs,
     remedies will accrue, but service credits will not be issued until You becomes
     current in its payment obligations.

     To receive service credits, You must submit a written request
     to support@myresman.com, within thirty (30) days after the end of the month in
     which the ResMan Subscriptions failed to meet the Uptime Commitment, or Your
     right to receive service credits with respect to such unavailability will be waived.
 E. Third-Party Vendor Integrations.

     ResMan strives to provide comprehensive software solutions and services to the
     multifamily industry and provides you with access to ResMan-certified Third-
     Party Vendor integrations. ResMan ensures that ResMan-certified Third-Party
     Vendor integrations meet certain performance criteria prior to making such
     integrations available, however, post-certification changes can affect integration
     functionality and system performance. ResMan works with Third-Party Vendors
     to monitor, modify and improve integration performance but reserves the sole
     right to add, modify, suspend or discontinue integrations with any Third-Party
     Vendor at any time and for any reason. ResMan does not guarantee or warranty
     the performance of Third-Party Vendor integrations and expressly denies any
     claims or commitments to specific system performance or uptime. ResMan and
     ResMan Support will use all commercially reasonable efforts to provide support
 Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 6 of 14 PageID #: 896




  and troubleshoot issues that arise from use of any Third-Party Vendor Integration
  but makes no claims or commitments to uptime or ability to resolve any identified
  issue. Use of ResMan-certified Third-Party Vendor Integrations is strictly at your
  discretion.
5. System Maintenance and Upgrade.
  The Company’s software Subscription is offered as Software-as-a-Subscription
  (SaaS). The system is accessed in the cloud via an internet connection. ResMan
  is maintained centrally in a cloud hosting environment by the Company for all
  subscribers. The software accessed by the subscriber is always the most current
  available version. The Company ensures the computing infrastructure accessed
  by the subscriber is maintained and upgraded as required to optimize
  performance. In addition, the Company centrally installs software upgrades,
  enhancements, and bug fixes in the cloud hosted environment.
6. Support Services.
  The Company agrees to provide You with technical support for ResMan
  (“Support“) which shall or may include phone, e-mail and/or online chat at no
  additional cost during any Term. Phone support shall be available from 8:00 a.m.
  to 7:00 p.m. Central Standard Time, Monday through Friday, excluding US
  National holidays. Online support is also available through the Company’s
  platform at www.myresman.com/contact. The Company shall respond to on-line
  requests during regular support business hours as set forth above; provided
  however, the Company makes no promise or guarantee of any specific response
  time. Additional Support may also be purchased by You at the rates and terms
  more particularly set forth in the Order Form.
7. Data Access/Portability.
  You retain ownership of property and transactional data contained in ResMan.
  You may at any time and at their discretion request a copy of their data contained
  within ResMan. Each request must be made in writing to Company. Company
  will provide the data within ten (10) business days. The data will be provided in
  an industry standard format and be accompanied with descriptive documentation
  sufficient for a minimally skilled technical resource to understand the content.
  The Company may provide additional professional services related to the use
  and interpretation of the data for a fee under a separate agreement or Order
  Form.
8. Derivative Works.
  Any attempt to sublicense, assign, rent, lease, sell, copy, distribute, reverse
  engineer, create a derivative work in whole or in part, or otherwise transfer the
 Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 7 of 14 PageID #: 897




  Subscription or the rights or obligations of the Agreement to any other property or
  third party without the prior written consent of the Company is strictly prohibited
  and shall be void and of no effect.

  You agree that the consequences of re-publication of content or information from
  the Subscription may be so serious and incalculable that monetary compensation
  may not be a sufficient or appropriate remedy and that Company shall be entitled
  to temporary and permanent injunctive relief to prohibit such use.
9. Proprietary Rights; Confidentiality.
  You acknowledge and agree that the Subscription contains proprietary
  information and content that is protected by intellectual property and other laws,
  and may not be used except as provided in these Terms and Conditions without
  prior, written consent of Company. All Subscription design, text, graphics,
  interfaces, and images (and the selection and arrangements thereof), and
  software, hypertext markup language, scripts, active server pages, and other
  content and software used in the Subscription are hereby reserved by Company.

  “ResMan” is a trademark. Such trademark and other marks, logos, and names of
  ResMan or the Subscription, used on or in connection with the Subscription may
  not be used in connection with any product or service that is not under
  Company’s ownership or control. Furthermore, such trademarks may not be used
  in any manner that is likely to cause confusion among customers or in any
  manner that disparages or discredits Company. All other trademarks not owned
  by Company (or its affiliates) that appear on the Subscription are the property of
  their respective owners, who may or may not be affiliated with, connected to, or
  sponsored by Company or its affiliates. All other trademarks appearing on the
  Subscription are the property of their respective owners. All rights reserved.

  You acknowledge that Company has developed substantial goodwill and
  competitively valuable information in connection with ResMan. You agree to keep
  ResMan and all of Company’s information confidential, and shall not reproduce,
  copy, modify or otherwise alter or disclose/distribute it to a third party, nor permit
  any third party to do so or reverse assemble, reverse engineer, disassemble,
  decompile or otherwise attempt to create or discover any source code of ResMan
  by any means whatsoever.

  You shall: (i) protect the confidential information using the same degree of care
  that it uses with its own confidential information of similar nature, but with no less
  than reasonable care; (ii) not use any confidential information for any purpose
  outside the scope of this Agreement; (iii) not disclose the confidential information
  to any third party; and (iv) limit access to the confidential information to its
 Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 8 of 14 PageID #: 898




  employees, contractors, advisors and agents. Upon written notice to Company,
  You may disclose the confidential information if required to do so under any
  federal, state, or local law, statute, rule or regulation, subpoena or legal process.
10.      Downloading of Intellectual Property.
  The Subscription contains copyrighted material, trademarks and other proprietary
  information, including, but not limited to, text, and logos. Furthermore, the entire
  contents of the Subscription are copyrighted as a collective work/compilation.
  Company owns copyright in the selection, coordination, arrangement, and
  enhancement of such content, as well as in the content original to it. You may not
  modify, publish, transmit, participate in the transfer or sale, create derivative
  works, or in any way exploit, any of the content, in whole or in part. In the event
  of any copying permitted in writing by Company, redistribution or publication of
  copyrighted material, no changes in or deletion of author attribution, trademark
  legend or copyright notice shall be made. You acknowledge that it does not
  acquire any ownership rights by downloading copyrighted material.
11.   Your Account, Password, and Security at Your
  Risk.
   II.   YOU EXPRESSLY AGREE THAT USE OF THE SERVICE IS AT
                       YOUR OWN RISK.

  Use of the Subscription requires that you register and/or create an account
  (“Account“) or use the Subscription as a guest. To register and create an
  Account, you must select an account designation and password and provide
  certain personal information. In consideration of the use of the Subscription’s
  services, you agree to: (a) provide true, accurate, current and complete
  information about yourself as prompted by the registration form, and (b) maintain
  and promptly update the personal information you provide to keep it true,
  accurate, current and complete. If you provide any information that is untrue,
  inaccurate, not current or incomplete, or Company has reasonable grounds to
  suspect that such information is untrue, inaccurate, not current or incomplete,
  Company has the right to refuse any and all current or future use of the
  Subscription (or any portion thereof).

  You are responsible for maintaining the confidentiality and security of your
  Account and password, and you are fully responsible for all activities that occur
  under your password or Account, and for any other actions taken in connection
  with the Account or password.

  You agree to (a) immediately notify Company of any known or suspected
  unauthorized use(s) of your password or Account, or any known or suspected
  Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 9 of 14 PageID #: 899




   breach of security, including loss, theft, or unauthorized disclosure of your
   password or credit card information; and (b) ensure that you exit from your
   Account at the end of each session. Company shall not be liable for any injury,
   loss or damage of any kind arising from or relating to your failure to comply with
   (a) and (b) or for any acts or omissions by you or someone else using your
   Account and/or password.
12.       Our Disclosure of Your Information.
   Due to the existing regulatory environment, we cannot ensure that all of your
   private and personally identifiable information will never be disclosed in ways not
   otherwise described herein. By way of example (without limiting the foregoing),
   we may be forced to disclose information to the government or third parties under
   certain circumstances, third parties may unlawfully intercept or access
   transmissions or private communications, or others may abuse or misuse your
   information that they collect from our Subscription. Therefore, although we intend
   to use industry standard practices to protect your privacy, we do not guarantee
   that your personally identifiable information will always remain private.

       III.   THE COMPANY IS COMMITTED TO PROTECTING YOUR
                              PRIVACY.

   We do not sell, trade, or rent your personal information to others. The following
   describes some of the ways that your personal identifiable information may be
   disclosed.

A. Advertisers. We aggregate (gather up data across all user accounts) personally
   identifiable information and disclose such information in a non-personally
   identifiable manner to advertisers and other third parties for marketing and other
   promotional purposes. However, in these situations, we do not disclose to these
   entities any information that could be used to identify anyone personally.
B. External Service Providers. In an effort to serve you better, we may use
   external service providers to facilitate our services (i.e., search, discussion
   boards, surveys) and therefore we may provide some of your personally
   identifiable information directly to them. In some instances, the external service
   provider may collect information directly from you (such as the situation where
   we ask an external service provider to conduct a survey for us). If you provide
   additional information to an internal service provider directly, then their use of
   your information is governed by their privacy policy.
C. Legal Requests. Company cooperates with law enforcement inquiries, as well
   as other third parties to enforce laws, such as violations that might conflict with
   any agreements with or policies of your employer or contractor. We can (and you
   authorize us to) disclose any information about you to law enforcement or other
 Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 10 of 14 PageID #: 900




  government officials as we, in our sole discretion, believe necessary or
  appropriate, in connection with an investigation of any unlawful activity.
13.     Disclaimer of Warranties & Limitation of Liability.
  THE INFORMATION, CONTENT, PRODUCTS, SERVICES, AND MATERIALS
  AVAILABLE THROUGH THE SERVICE (WHETHER PROVIDED BY
  COMPANY, YOU, OTHER USERS OR OTHER AFFILIATES/THIRD PARTIES),
  INCLUDING WITHOUT LIMITATION, FOOD/BEVERAGE ORDERS,
  SUBMISSIONS, TEXT, PHOTOS, GRAPHICS, AUDIO FILES, VIDEO, AND
  LINKS, ARE PROVIDED “AS IS” AND “AS AVAILABLE” WITHOUT
  WARRANTIES OF ANY KIND. TO THE MAXIMUM EXTENT PERMITTED BY
  LAW, COMPANY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES,
  EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES
  OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
  NON-INFRINGEMENT, FREEDOM FROM COMPUTER VIRUS, AND IMPLIED
  WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF
  PERFORMANCE. FURTHERMORE, COMPANY MAKES NO WARRANTIES
  ABOUT THE ACCURACY, OR LIABILITY, COMPLETENESS, OR TIMELINESS
  OF THE SERVICE, SUBMISSIONS, TEXT, GRAPHIC, AND LINKS ON THE
  SERVICE, THE SERVICES PROVIDED BY COMPANY, AND ALL MATERIAL
  POSTED ON THE SERVICE.

  NEITHER COMPANY, ITS AFFILIATES, NOR ANY OF THEIR RESPECTIVE
  EMPLOYEES, MEMBERS, SHAREHOLDERS, AGENTS, THIRD PARTY
  CONTENT PROVIDERS OR LICENSORS, WARRANT THAT THE SERVICE
  WILL BE UNINTERRUPTED OR ERROR FREE; NOR DO THEY MAKE ANY
  WARRANTY AS TO THE RESULTS THAT MAY BE OBTAINED FROM USE OF
  THE SERVICE, OR AS TO THE ACCURACY, RELIABILITY OR CONTENT OF
  ANY INFORMATION, SERVICE, OR MERCHANDISE PROVIDED THROUGH
  THE SERVICE.

  NEITHER COMPANY, NOR ITS AFFILIATES, INFORMATION PROVIDERS,
  ON CONTENT PARTNERS SHALL BE LIABLE FOR, AND HEREBY
  DISCLAIMS LIABILITY FOR, ANY DAMAGES OR INJURY CAUSED BY ANY
  FAILURE OF PERFORMANCE, ERROR, OMISSION, INTERRUPTION,
  DELETION, DEFECT, DELAY IN OPERATION OR TRANSMISSION,
  COMPUTER VIRUS, COMMUNICATION LINE FAILURE, THEFT OR
  DESTRUCTION OR UNAUTHORIZED ACCESS TO, ALTERATION OF, OR
  USE OF RECORD, WHETHER FOR BREACH OF CONTRACT, TORTIOUS
  BEHAVIOR, NEGLIGENCE, OR UNDER ANY OTHER CAUSE OF ACTION.
Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 11 of 14 PageID #: 901




 IN NO EVENT SHALL COMPANY OR ANY PERSON OR ENTITY INVOLVED
 IN CREATING, PRODUCING OR DISTRIBUTING THE SERVICE BE LIABLE
 TO YOU FOR ANY DIRECT, INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL,
 EXEMPLARY OR CONSEQUENTIAL DAMAGES, OR ANY LOSS OR
 DAMAGES WHATSOEVER (EVEN IF COMPANY HAS BEEN PREVIOUSLY
 ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), WHETHER IN AN
 ACTION UNDER CONTRACT, NEGLIGENCE, OR ANY OTHER THEORY, IN
 ANY MANNER ARISING OUT OF OR IN CONNECTION WITH THE USE,
 INABILITY TO USE, PERFORMANCE OF, OR SERVICES PROVIDED ON OR
 THROUGH THE SERVICE. COMPANY ASSUMES NO RESPONSIBILITY AND
 SHALL NOT BE LIABLE FOR ANY DAMAGES TO, OR VIRUSES THAT MAY
 INFECT, YOUR COMPUTER EQUIPMENT OR OTHER PROPERTY ON
 ACCOUNT OF YOUR ACCESS TO, USE OF, BROWSING OF, OR
 DOWNLOADING OF ANY MATERIAL FROM THE SERVICE.

 COMPANY ASSUMES NO RESPONSIBILITY OR LIABILITY IN ANY MANNER
 ARISING OUT OF OR IN CONNECTION WITH ANY INFORMATION,
 CONTENT, PRODUCTS, SERVICES, OR MATERIAL AVAILABLE ON OR
 THROUGH THE SERVICE, AS WELL AS ANY THIRD PARTY WEBSITE
 PAGES OR ADDITIONAL WEBSITES LINKED TO THIS SERVICE, FOR ANY
 ERROR, DEFAMATION, LIBEL, SLANDER, OMISSION, FALSEHOOD,
 OBSCENITY, PORNOGRAPHY, PROFANITY, DANGER, INACCURACY
 CONTAINED THEREIN OR HARM TO PERSON OR PROPERTY CAUSED
 THEREBY. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY
 FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. BECAUSE
 SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR LIMITATION
 OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, THE
 ABOVE LIMITATIONS MAY NOT APPLY TO YOU. IN NO EVENT SHALL
 COMPANY’S TOTAL LIABILITY TO YOU FOR ALL DAMAGES, LOSSES AND
 CAUSES OF ACTION, WHETHER IN CONTRACT, TORT (INCLUDING BUT
 NOT LIMITED TO, NEGLIGENCE) OR OTHERWISE, EXCEED (A) THE
 AMOUNT PAID BY YOU TO COMPANY; OR (B) $100 (WHICHEVER IS LESS).

 YOU AND COMPANY AGREE THAT THE WARRANTY DISCLAIMERS AND
 LIMITATIONS OF LIABILITY IN THESE TERMS AND CONDITIONS ARE
 MATERIAL, BARGAINED-FOR BASES OF THIS AGREEMENT, AND THAT
 THEY HAVE BEEN TAKEN INTO ACCOUNT IN DETERMINING THE
 CONSIDERATION TO BE GIVEN BY EACH PARTY UNDER THIS
 AGREEMENT AND IN THE DECISION BY EACH PARTY TO ENTER INTO
 THIS AGREEMENT. YOU AND COMPANY AGREE THAT THE WARRANTY
 DISCLAIMERS AND LIMITATIONS OF LIABILITY IN THESE TERMS AND
 CONDITIONS ARE FAIR AND REASONABLE.
 Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 12 of 14 PageID #: 902




  IF YOU ARE DISSATISFIED WITH THE SERVICE OR DO NOT AGREE TO
  ANY PROVISIONS OF THESE TERMS AND CONDITIONS, YOUR SOLE AND
  EXCLUSIVE REMEDY IS TO DISCONTINUE USING THE SERVICE. YOU
  HEREBY ACKNOWLEDGE THAT THE PROVISIONS OF THIS SECTION
  SHALL APPLY TO ALL CONTENT ON THE SERVICE.

  AS A COURTESY TO YOU, THE SUBSCRIPTION MAY OFFER LINKS TO
  OTHER WEBSITES. SOME OF THESE WEBSITES MAY BE AFFILIATED
  WITH COMPANY WHILE OTHERS ARE NOT. THESE LINKS ARE PROVIDED
  SOLELY AS A CONVENIENCE TO YOU AND NOT AS AN ENDORSEMENT BY
  COMPANY OF THE CONTENTS ON SUCH THIRD-PARTY WEBSITES.
  COMPANY IS NOT RESPONSIBLE FOR THE CONTENTS OF ANY WEBSITE
  PAGES CREATED AND MAINTAINED BY ORGANIZATIONS INDEPENDENT
  OF COMPANY AND DOES NOT MAKE ANY REPRESENTATIONS
  REGARDING THE CONTENT OR ACCURACY OF MATERIALS ON SUCH
  THIRD PARTY WEBSITES. VISITING ANY SUCH THIRD-PARTY WEBSITE
  PAGES IS AT YOUR OWN RISK. COMPANY HAS NO CONTROL OF THESE
  THIRD-PARTY WEBSITE PAGES, NOR CAN IT GUARANTEE THE
  ACCURACY, COMPLETENESS, OR TIMELINESS OF INFORMATION IN
  THIRD-PARTY WEBSITE PAGES. YOUR USE OF SUCH INFORMATION IS
  VOLUNTARY, AND YOUR RELIANCE ON SUCH INFORMATION SHOULD BE
  MADE ONLY AFTER INDEPENDENT REVIEW. REFERENCES TO
  COMMERCIAL PRODUCTS OR SERVICES WITHIN ANY SUCH THIRD-
  PARTY WEBSITE PAGES DO NOT CONSTITUTE OR IMPLY AN
  ENDORSEMENT BY COMPANY. BY USING THE SITE YOU ACKNOWLEDGE
  THAT COMPANY IS NOT RESPONSIBLE FOR THE AVAILABILITY OF, NOR
  THE CONTENT LOCATED ON OR THROUGH ANY THIRD-PARTY WEBSITE
  PAGES.
14.     Jurisdiction, Applicable Law, and Limitations.
  This Subscription is created and controlled by Company in the State of Texas.
  You agree that these Terms and Conditions will be governed by and construed in
  accordance with the laws of the United States of America and the State of Texas,
  without regard to its conflicts of law provisions. Use of the Subscription is
  unauthorized in any jurisdiction that does not give effect to all provisions of these
  Terms and Conditions. Company makes no claims or assurances that the
  Subscription is appropriate or may be downloaded outside of the United States.
  You agree that all legal proceedings arising out of or in connection with these
  Terms and Conditions, or services available on or through the Subscription must
  be filed in a federal or state court located in Dallas County, Texas, within one
  year of the time in which the events giving rise to such claim began, or your claim
  Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 13 of 14 PageID #: 903




   will be forever waived and barred. You expressly submit to the exclusive
   jurisdiction of said courts and consent to extraterritorial service of process.
15.       Indemnification.
   YOU AGREE TO DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY,
   ITS PARENTS, SUBSIDIARIES, AFFILIATES AND THEIR RESPECTIVE
   DIRECTORS, OFFICERS, MEMBERS, SHAREHOLDERS, EMPLOYEES,
   ATTORNEYS, AGENTS, AND ASSIGNS FROM AND AGAINST ALL ANY
   CLAIM, DEMAND, OR DAMAGE (WHETHER DIRECT, INDIRECT, OR
   CONSEQUENTIAL), INCLUDING REASONABLE ATTORNEYS’ FEES, MADE
   BY ANYONE IN CONNECTION WITH YOUR USE OF THE SUBSCRIPTION,
   USE OR MISUSE OF ACCOUNTS AND/OR PASSWORDS, WITH YOUR
   SUBMISSIONS, WITH ANY ALLEGED INFRINGEMENT OF INTELLECTUAL
   PROPERTY OR OTHER RIGHT OF ANY PERSON OR ENTITY RELATING TO
   THE SERVICE, YOUR VIOLATION OF THESE TERMS AND CONDITIONS,
   AND/OR ANY OTHER ACTS OR OMISSIONS RELATING TO THE SERVICE.
16.       Miscellaneous.
A. Enforceability. If any portion of these Terms and Conditions is found to be void,
   invalid or otherwise unenforceable, then that portion shall be deemed to be
   superseded by a valid, enforceable provision that matches the intent of the
   original provision as closely as possible. The remainder of these Terms and
   Conditions shall continue to be enforceable and valid according to terms
   contained herein.
B. No Waiver. The failure of Company to exercise or enforce any right or provision
   of the Agreement or the Terms and Conditions shall not constitute a waiver of
   said right or provision. Neither party hereto shall be deemed to be in default of
   any provision of the Terms and Conditions or for failure in performance resulting
   from acts or events beyond the reasonable control of such party and arising
   without its fault or negligence, including, but not be limited to, acts of God, civil or
   military authority, interruption of electric or telecommunication services, civil
   disturbances, acts of war or terrorists, strikes, fires, floods or other catastrophes.
C. Headings & Construction. The section titles in the Terms and Conditions are
   for your convenience only and carry no contractual or legal effect whatsoever.
   The language in these Terms and Conditions shall be interpreted in accordance
   with its fair meaning and shall not be strictly interpreted for or against either
   party.
D. Force Majeure. Neither Party shall be responsible for failure or delay of
   performance if caused by: an act of war, hostility, or sabotage; act of God;
   electrical, internet, or telecommunication outage that is not caused by the
   obligated Party; government restrictions; or other event outside the reasonable
 Case 4:19-cv-00402-ALM Document 60-3 Filed 10/01/19 Page 14 of 14 PageID #: 904




   control of the obligated party. Each Party shall use reasonable efforts to mitigate
   the effect of a force majeure event.
E. Contact. For purposes of providing notice contact us at: ResMan, LLC, 4965
   Preston Park, Blvd., Suite 260, Plano, Texas 75093.
